Applicant’s response filed 12/15/2021 is acknowledged.
Claims 1-8 are pending.
 
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al. (JP 2001107196 A), herein Hirata in view of Osuki et al. (US 2012/0003116 A1), herein Osuki.
The Examiner has previously provided a machine translation of (JP 2001107196 A) with Tables 4 and 5 from the original document appended to the end.  The citation of the prior art in this rejection refers to the machine translation.

In regards to claim 1, Hirata teaches an austenitic steel welded joint comprising a base material and a weld metal [0001, 0010, 0015].  The base material has the following composition in mass %: C: 0.08% or less, Si: 1% or less, Mn: 2% or less, P: 0.05% or less, S: 0.01% or less, Ni: 10 to 30%, Cr: 10 to 30%, Cu: 2 to 10%, Mo: 1 to 
Hirata does not teach Nb is present in the base material.  
Osuki teaches an austenitic stainless steel which consists of by mass %, C≦0.02%, Si: 0.01 to 0.50%, Mn: 0.01 to 2.0%, Cr: 24 to 26%, Ni: 19 to 22%, Mo: more than 0.10% to less than 0.50%, N: more than 0.04% to not more than 0.15%, and one or two elements selected from Nb≦0.30% and V≦0.40%, with the balance being Fe and impurities, and among the impurities P≦0.030%, S≦0.002% and Sn≦0.015% [Abstract, claim 1].
Osuki expressly teaches that Nb is added at Nb≦0.30% in order to improve the effect of corrosion resistance [0036].  This overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added Nb to the base material of Hirata in the range taught by Osuki.  One would have been motivated to do so to improve corrosion resistance of the base material.  Thus modified Hirata teaches a base material of the same composition as that of claimed base material with the ranges of elements that overlap or encompass the claimed ranges.





base material 
Claim 1 (mass %)
Hirata (mass %)
 
C
0.03 or less
0.08 or less
overlaps
Si
0.01-1
1 or less
overlaps
Mn
0.2-2
2 or less
overlaps
P
0.04 or less
0.05 or less
overlaps
S
0.01 or less
0.01 or less
overlaps
Cr
16-25
10-30
overlaps
Ni
10-30
10-30
encompassed
Mo
0.1-5
1-6
overlaps
Nb
0.2-1
≦0.30%*
  * taught by Osuki overlaps
Cu
0-5
2-10
overlaps
N
0.05-0.3
0.04-0.15
overlaps
Sol Al
0.001-0.1
0.5 or less
overlaps
B
0.001-0.008
0-0.01
overlaps
Fe
bal + impurities
bal + impurities
bal + impurities (including O)

OA Table 1: comparing the base material of claim 1 to that of Hirata with the Nb taught by Osuki.

Hirata further teaches a weld metal of the joint [0010-0011].  The weld material is, in mass%, C: 0.08% or less, Mn: 3% or less, P: 0.02% or less, Ni: 4 to 75%, Cr: 15 to 30%, Al: 0.5% or less. , N: 0.1% or less, O (oxygen): 0.1% or less, at least one or more of Nb, Ta, Ti and Zr in total of 0.1 to 5%, either Mo or W, one or both in total 0 to 20%, Co: 0 to 5%, V: 0 to 0.25%, B: 0 to 0.01%, Ca: 0 to 0.01%, Mg: 0 to 0 0.01%, REM: 0 to 0.01%, the balance is substantially Fe [0011, 0087, 0091-0094].  Hirata further teaches Si is present in the weld joint at 0.24-0.40 % [0087, 0091-0094, Table 4].   Here O is 2(2.26)2= 0.052 ≥ 0 [Tables 4-5].  Hirata teaches that the weld part located at the center was tested [0087].





weld material 
Claim 1 (mass %)
Hirata (mass %)
 
C
0.05 or less
0.08 or less
overlaps
Si
0.01-1
0.24-0.4
encompassed
Mn
0.1-3
3 or less
overlaps
P
0.03 or less
0.02 or less
encompassed
S
0.015 or less
0.02 or less
overlaps
Cr
15-25
15-30
overlaps
Ni
20-70
4-75
overlaps
Mo
1.3-10
0-20
overlaps
Nb
0.05-3
0.1-5
overlaps
N
0.15 or less
0.1 or less
encompassed
Sol Al
0-1
0.5 or less
overlaps
B
0.005 or less
0-0.01
overlaps
Fe
bal + impurities
bal + impurities
bal + impurities (including O)


OA Table 2: comparing the weld material of claim 1 to that of Hirata.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	In regards to claim 2, Hirata further teaches that Cu is present at 2-10 mass % in the base material.  This overlaps the claimed range.

In regards to claim 3, Hirata teaches the limitations of claim 2 as set forth above.  Hirata further teaches that Cu is present at 1.21-2.11 mass % in the weld material [Table 4].  This is encompassed by the claimed range.

In regards to claim 4, Hirata teaches the limitations of claim 3 as set forth above.  Hirata further teaches the ranges of the elements for the weld metal taught by Hirata overlap Formula (2) for example: 0.012*Cr (18.08) – 0.005*Ni(52.66) + 0.013* Mo (2.26) + 0.023*Nb (1.06) + 0.02*Al (0.017)-0.004*Co (0.0) = 0.008 ≤ 0.176 [Tables 4-5].

In regards to claim 5, Hirata further teaches that Cu is present 1.21-2.11 mass % in the weld material [Table 4].   This is encompassed by the claimed range.

In regards to claim 6, Hirata teaches the limitations of claim 5 as set forth above.  Hirata further teaches the ranges of the elements for the weld metal taught by Hirata overlap Formula (2) for example: 0.012*Cr (18.08) – 0.005*Ni(52.66) + 0.013* Mo (2.26) + 0.023*Nb (1.06) + 0.02*Al (0.017)-0.004*Co (0.0) = 0.008 ≤ 0.176 [Tables 4-5].

In regards to claim 7, Hirata further teaches the ranges of the elements for the weld metal taught by Hirata overlap Formula (2) for example: 0.012*Cr (18.08) – 

In regards to claim 8, Hirata teaches the limitations of claim 2 as set forth above.  Hirata further teaches the ranges of the elements for the weld metal taught by Hirata overlap Formula (2) for example: 0.012*Cr (18.08) – 0.005*Ni(52.66) + 0.013* Mo (2.26) + 0.023*Nb (1.06) + 0.02*Al (0.017)-0.004*Co (0.0) = 0.008 ≤ 0.176 [Tables 4-5].

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.  In response to applicant's argument that Osuki is a different composition from Hirata, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  There is no teaching in Osuki that the benefit of the added Nb to the corrosion resistance only occurs when specific other elements are present in the composition.  Thus the argument is not persuasive.
Applicant further argues that Hirata teaches Nb in the weld metal and not the base metal thus it would not be obvious to add Nb to the base metal.   This is not persuasive.  There is no teaching in Hirata that the Nb is excluded from the base material. The general teaching of Hirata the base material is open see for example .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Examiner, Art Unit 1784